Judgment and order affirmed, with costs to the infant plaintiffs, Deborah, Cheryl, and Cynthia Del Vecchio. All concur’, except Henry, J., who dissents and votes to reverse the judgment against appellant County of Cayuga and to grant a new trial, on the ground that the court erroneously charged provisions of subdivision 17 of section 15 of the Vehicle and Traffic Law (now § 375, subd. 17). (Appeal by defendant from certain parts of a judgment of Cayuga Trial Term in favor of certain plaintiffs, in a negligence action; appeal by plaintiffs George D. Del Vecchio and Joan M. Del Vecchio from certain parts of the same judgment in favor of defendant for no cause of action; appeal by plaintiff Deborah Del Vecchio from that part of judgment which reduces her verdict; appeal by plaintiffs George Del Vecchio and Joan Del Vecchio from order denying motions for a new trial.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.